Citation Nr: 1721904	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left shoulder disorder.

2.  Entitlement to service connection for sleep apnea to include as secondary to posttraumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 1, 2013.


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2007, the Veteran formally raised the issue of entitlement to TDIU.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  While the Veteran was still working as a solo practitioner, albeit on a part time basis, in September 2007, in an October 2013 correspondence the Veteran wrote that he had closed his business effective June 30, 2013.  A December 2013 RO rating decision awarded TDIU effective the day after that closure, July 1, 2013.  As the TDIU award does not extend to the date the TDIU claim was filed, the issue remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2014, the Board remanded the issues for additional development.  

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic claims files, including the Virtual VA and Veterans Benefit Management System (VBMS).  

For the reasons described below, the Veteran's claims for entitlement to service connection for a left shoulder disability and for sleep apnea, to include as secondary to PTSD with major depressive disorder, as well as for entitlement to a TDIU prior to July 1, 2013, are denied.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's left shoulder disorder did not manifest during or as a result of active military service.

2. The Veteran's sleep apnea did not manifest during or as a result of active military service, nor did it arise, or become aggravated, as a result of the Veteran's service-connected PTSD. 

3.  Prior to July 1, 2013, the evidence does not show that the Veteran had been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder have not been met. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.303 (2016).

2.  The criteria for service connection for sleep apnea, including as secondary to PTSD with major depressive disorder, have not been met. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.303, 3.310 (2016).

2. The criteria for a TDIU prior to July 1, 2013, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran seeks service connection for a left shoulder disorder and for sleep apnea to include as secondary to PTSD with major depressive disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or "nexus", between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Moreover, where a veteran has served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and one of the diseases listed as "chronic" in 38 C.F.R. § 3.309 becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2016).  For these "chronic" diseases, service connection may also be based on a continuity of symptomatology. 38 C.F.R. § 3.303(b) (2016).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Left Shoulder Disability

The Veteran contends that his left shoulder disability is related to service.  

As was noted in his October 2015 VA Examination, the Veteran has been diagnosed with three conditions related to his left arm:  (i) shoulder impingement syndrome, in August 2015; (ii) rotator cuff tear, in December 2013; and (iii) glenohumeral joint osteoarthritis in 2014. 

The Veteran has described in numerous written submissions, as well as in person to his examiner during his October 2015 VA Examination, his experiences during a mortar attack in August 1967 in Vietnam, during which he engaged in the activities he has identified as giving rise to the left shoulder symptoms he experiences to this day.  The Veteran's personnel record and unit history information allow for verification that these sorts of attacks occurred at the areas where the Veteran was located during his service in Vietnam.

The Veteran's service treatment records, however, including annual physicals, report no complaints of, or treatment for, a left shoulder condition of any sort, nor does his separation examination report any left shoulder condition.  A December 1967 examination report additionally contains the notation "To the best of my knowledge I am in excellent health."

It is not until some time later, in private medical records from November of 2007, that the record shows the Veteran reporting a "chronic history of some left shoulder discomfort," including a belief that he had at some point incurred a rotator cuff injury, though he was not able to pinpoint any time at which such injury occurred.  Left shoulder pain is also reported in VA treatment records in throughout 2014 and 2015.  Yet, in an April 2013 VA examination report, while the examiner responds affirmatively to the question of whether the Veteran had at that time or had previously had a shoulder and/or arm condition, the only diagnosis is the notation "unremarkable exam."  Notably, the examiner indicates the Veteran at that time reporting cramping and discomfort on rotation of the left shoulder, but only for the previous six months.  The only history offered by the Veteran as relating to the source of the shoulder issues is that he had injured the shoulder on several occasions in service during airborne jumps.  In its final opinion, the report offers "Left shoulder condition, not found."  

On VA examination in October 2015, the examiner opined that it was less likely than not that the Veteran's claimed left shoulder disorder is related to his service.  She explained that while there was evidence of a mortar attack in service as the Veteran described, there was no evidence of a persistent shoulder condition.  She noted that repeatedly on yearly physicals, the Veteran specifically denied shoulder pain even as late as 1972.  Moreover, on all workups at the VAMC, the Veteran described weakness and pain beginning persistently in 2012 and did not mention a history of injury.  The examiner further explained that a rotator cuff condition is frequently degenerative and in a Veteran of this age, it was likely to have degenerated as a function of age and not due to injury.  Also, she noted that there was no documentation of any shoulder pain in the 40 years following service, which made any relationship to service unlikely.  The etiology of the shoulder condition was most likely age-related degenerative changes.  The examiner concluded that it was therefore less likely than not that the Veteran's claimed left shoulder disorder was related to his military service.  In rendering her opinion, the examiner reviewed the Veteran's claims file, considered his lay statements, and provided a detailed rationale.  Therefore, the Board assigns high probative weight to this opinion.    

While lay evidence can be competent and sufficient to establish a diagnosis, whether this is the case in any given situation is a question of fact to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d. 1372, 1376-77 (Fed. Cir. 2007).     Here, the Veteran's submissions about the onset of left arm discomfort during the 1967 mortar attack were not purporting to offer evidence regarding a medical diagnosis but, rather, were conveying purely factual information about symptoms he experienced that are amenable to ordinary personal observation.  The Veteran is competent to attest to facts that are within his personal knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

However, where the Veteran offers a medical diagnosis of his left arm/shoulder symptoms, this would be an area outside his competence.  This would be equally true of the Veteran's assertions regarding any relationship between this or any other in-service occurrence and his current left shoulder conditions.  As a layperson, the Veteran does not possess the medical expertise to give medical diagnoses or opine on the etiology of his left shoulder disability.  

The Board has also considered the Veteran's May 2015 written submission, in which he urged for review of the records relating to a more recent condition relating to his neck and left arm, which occasioned February 2015 surgery at the Denver VAMC.  This operation, noted in the records as  "anterior cervical discectomy and fusion at C5-6," is a response to a diagnosis of cervical radiculopathy, a neck disorder producing discomfort radiating through not only the Veteran's shoulder but also the entire upper extremity, extending down through the forearm into the hand.  The procedure is also referred to in the VA examination records as "carpal tunnel surgery."  While a May 2015 VA treatment report acknowledges that cervical spine and shoulder problems may overlap, the examiner concludes that this situation appears distinct and separate from the Veteran's earlier rotator cuff issues and concludes that multilevel C-spine disease is the more likely cause for this issue.  The Veteran is not service-connected for cervical radiculopathy, so service connection for a left shoulder disability as secondary to a cervical spine disability would not be warranted.

As such, the Board denies the Veteran's claim for entitlement to service connection for his left shoulder condition.  

Sleep Apnea	

In a written submission formally appealing the denial of his sleep apnea claim, the Veteran contends that he has had severe difficulty sleeping ever since his return from Vietnam.  As such, he asserts that his sleep apnea is directly connected to his service.  Alternatively, he contends that his sleep apnea is secondary to his service-connected PTSD.

An April 2009 Albuquerque VAMC report indicates an earlier diagnosis of the Veteran's obstructive sleep apnea, noting his usage of a continuous positive airway pressure (CPAP) machine.  A September 2009 VA treatment record from the Albuquerque VAMC indicates that a sleep study has been authorized.  An October 2009 private treatment record describes the Veteran's involvement in that sleep study, indicating that he had been previously diagnosed with sleep apnea and using a CPAP machine for "about six years" at that time.

The Veteran's service treatment records report no complaints of, or treatment for, a sleep apnea condition of any sort, nor does his separation examination report any sleep apnea condition.  A December 1967 examination report additionally contains the notation "To the best of my knowledge I am in excellent health."  

In an October 2015 VA examination, the Veteran reported having in-service sleep difficulties as relating to poor sleeping conditions, loud noises with rounds, and vivid dreams.  However, he denied a history of snoring, waking up gasping, or daytime somnolence during active service, according to the VA examiner's open-ended questioning.  The examiner also reviewed the Veteran's treatment history and noted that there were no complaints during active service to suggest sleep apnea and no actual diagnosis until 35 years after service.  Nor was there any other documentation or specific history from the Veteran suggesting that his sleep apnea began during service.  Therefore, it was less likely than not that the Veteran's sleep apnea was related to his military service.  In her opinion that the Veteran's sleep apnea was less likely as not caused by, or aggravated by, his service-connected PTSD (or any other service-connected disability or, additionally, exposure to herbicides), the examiner noted that sleep apnea was a purely anatomical condition relating to collapse and obstruction of the airway during sleep, and had nothing to do with mental illness or herbicides.  In rendering her opinion, the examiner reviewed the Veteran's claims file, considered his lay statements, and provided a detailed rationale.  Therefore, the Board assigns high probative weight to this opinion.     

The Veteran is perfectly competent to report his own symptoms regarding the onset of sleep difficulties in Vietnam.  See Washington, 19 Vet. App. at 368 (2005).   Whether these difficulties constitute a medical diagnosis or relate to any particular medical condition diagnosed at a later date is not, however, within an area in which the Veteran has the necessary expertise to offer a probative opinion. 

The Board acknowledges the Veteran's reference to a rating decision in a separate matter addressed by the Denver RO, in which service connection was granted for sleep apnea as secondary to service-connected PTSD.  However, the Board notes that each Veteran's claim is based on a wide and very particularized collection of evidence and that therefore rulings in one matter cannot simply be applied to another based on some general level of perceived similarity.  To the extent another RO decision may have linked sleep apnea to PTSD and granted the claim, other RO and Board decisions are not precedential and ultimately do not serve to support the Veteran's claim.  38 C.F.R. § 20.1303 (2016).  The evidentiary records of other veterans are in relevant respects quite different from the Veteran in the present case on appeal.  Every veteran's case presents different facts which of necessity will tend to yield different outcomes.  Ultimately, the Board must make its determinations based on de novo consideration of the facts of the case being decided.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For the reasons stated above, the Veteran's claim for entitlement to service connection for sleep apnea, to include as secondary to PTSD with major depressive disorder, is denied.

II.  TDIU	

The Veteran was granted entitlement to a TDIU in a December 2013 rating decision, with an effective date of July 1, 2013.  

The central inquiry in determining whether a TDIU is warranted with respect to any period is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  Additionally, the employment available to the Veteran must be "substantially gainful."  See 38 C.F.R. §  4.16, 4.19 (2016).

Here, the RO has already determined that beyond July 1, 2013, the Veteran's service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation, reflecting an October 2013 notification by the Veteran that he had closed his business effective as of June 30, 2013.  Prior to that time, however, the record reflects the Veteran as having supported himself by running his own legal practice.  While the Veteran does, for instance in his December 2008 notice of disagreement in reponse to an October 2008 rating decision denying TDIU, describe his difficulties with his practice as a result of his inability to focus and concentrate owing to symptoms of his service-connected PTSD, the record does not show that prior to July 2013, these difficulties rendered him unable to operate his practice, nor that this practice did not constitute substantially gainful employment.

Other than offering evidence of one single year's income as a practicing attorney, an amount beyond the applicable standards for defining the threshold for "marginal employment," the Veteran has offered no new evidence suggesting that prior to the closing of his practice he was unable to support himself despite having been invited to do so.  

As such, given the current record, the Board denies the Veteran's claim for a TDIU prior to July 1, 2013.


ORDER

The Veteran's claim for entitlement to service connection for a left shoulder disorder is denied.

The Veteran's claim for entitlement to service connection for sleep apnea, to include as secondary to PTSD with a major depressive disorder, is denied.

The Veteran's claim for entitlement to a TDIU prior to July 1, 2013, is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


